UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7836



LARRY DOSWELL,

                                              Plaintiff - Appellant,

          versus


DAVE SMITH,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-94-316-R)


Submitted:    June 1, 1999                 Decided:   June 22, 1999


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Doswell, Appellant Pro Se. Matthew P. Dullaghan, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Doswell appeals the district court’s order denying his

claim that the Virginia Department of Corrections did not accom-

modate his religious needs in violation of 42 U.S.C. A. § 1983

(West Supp 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Doswell’s motion for appointment of counsel and affirm on the rea-

soning of the district court. See Doswell v. Smith, No. CA-94-316-

R (W.D. Va. Nov. 17, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2